Citation Nr: 1546560	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James R. Smith, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1973 to October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Atlanta RO.
  
The Veteran provided testimony at a July 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's psychiatric disability manifested by depression is causally related to or permanently worsened by his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disability, to include depression and PTSD, both as due in-service stressors and as secondary to his service-connected back disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The claims file includes a September 2012 VA examination report in which the examiner diagnosed depression only and opined that it is less likely than not caused by or a result of the Veteran's service-connected disabilities.  The examiner further stated that the Veteran's depression was more likely multifactorial in etiology, pointing out that the Veteran stated that he first sought mental health treatment after he had a verbal outburst with his daughter in 2009, indicating family stress as a precipitating factor.  Moreover, the examiner reasoned that since the Veteran was unable to identify a specific time or date when his symptoms began, his psychiatric symptoms could not be specifically attributed to his service-connected disabilities.  

By contrast, the Veteran's private treating psychiatrist, Dr. M., who has treated the Veteran since 2009, authored a letter in August 2015 in which he opined that the Veteran's depression is mainly due to his back pain and consequential inability to do things he was once able to do.  Dr. M. also stated in a February 2010 letter that the Veteran's depression was exacerbated by his severe back pain.  Moreover, in August 2009, a VA psychologist suggested that the Veteran had mood disorder due to chronic back pain.  

The Veteran is service-connected for many disabilities.  His total combined rating is 80 percent, which includes compensable ratings for the lumbar spine and associated neuropathy affecting each leg.

In light of the favorable opinions of the Veteran's treating psychiatrist and the VA psychologist, as well as the Veteran's credible testimony at the July 2015 Board hearing, which is corroborated by his consistent statements in the private and VA treatment records attributing his psychiatric symptoms to his back pain, the Board finds that the evidence in favor of a medical nexus between the Veteran's depression and the service-connected back disability has reached the point of relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for an acquired psychiatric disability manifested by depression is warranted.  

As noted above, the Veteran has also raised the issue of entitlement to service connection for PTSD, and the Board acknowledges that the record contains some evidence in favor of this claim.  However, the Board finds that it need not adjudicate the issue of entitlement to service connection for PTSD separately, as the psychiatric disability for which service connection has been granted herein is evaluated under the same criteria as PTSD - namely, the General Rating Formula for Mental Disorders.  Thus, while there is some conflicting evidence regarding the Veteran's diagnosis, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability, and, therefore, the Veteran will not be prejudiced by this decision.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a psychiatric disability, manifested by depression as secondary to service-connected disabilities, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


